Citation Nr: 0100259	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
in the upper and lower extremities including as a residual of 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

Service connection is in effect for chronic fibrositis of 
both knees.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran provided testimony from the RO at a 
videoconference hearing held before the undersigned Member of 
the Board sitting in Washington, D.C., in January 2000, a 
written transcript of which is of record.  [Tr.]


REMAND

The veteran's World War II service in the Ardennes, Rhineland 
and Central Europe was as an airplane mechanic and gunner.  
Available service medical records are limited but show that 
the veteran was seen in service for tinea.  Notations shortly 
after separation refer to his having been seen at facilities 
for various orthopedic problems, and it appears that some 
attempt was made to acquire those records, with some 
abstracts obtained.  

While references at the time of the veteran's initial claim 
in 1946 were to having had knee and back problems, he has 
recently testified that there were no real back problems, but 
it should have referred instead to his legs and/or feet.  Tr. 
at 15-16.  

Immediate post-service clinical information confirms that the 
veteran was seen at a VA facility in Chicago, Illinois 
(Hines) in September 1946 for knee and back problems.  
Correspondence from that facility dated in November 1946 was 
to the effect that the veteran had been seen on September 23, 
1946 for pain in both knees and his back, which "seems to be 
aggravated by damp cool weather.  Patient complains of 
cracking in joints".   X-rays were reportedly negative.  A 
follow-up report dated October 4, 1946 was that he still 
complained of pain and stiffness in his knees and an aching 
in lumbar spine.  The left knee had rather marked bony 
crepitus.  On both occasions, medications were prescribed.

The veteran indicated at that time that he had been seen for 
knee problems by a Dr. VWS in September 1945.  A report was 
received from Dr. S dated in May 1950 to the effect he 
recalled there were no special findings and his records for 
the veteran revealed no data with regard a knee condition.  
These records are not in the file.

A VA examination dated in July 1950 shows that the veteran 
reported having had "frost bite of the knees in service" 
with knee stiffness, aching and cracking ever since.  The 
veteran complained of stiffness, swelling and pain in his 
knees with cracking, as well as ankle pain.  Diagnosis was 
made of chronic fibrositis of the knees manifested by the 
presence of crepitus.  No other pertinent findings are shown 
thereon although the veteran complained that he had had skin 
problems in service but not since and had not lost time from 
work in the past three years.

The veteran filed a claim for frozen feet residuals in 1998, 
noting that it was of record on VA reports as early as 1945 
or so that he had had frostbite in service.  

The veteran submitted a copy of a handwritten log or list of 
all of his missions with troubles encountered in the mission 
noted.  

The veteran also submitted recent VA clinical records since 
1992 showing peripheral problems of the extremities.  These 
records make references as well to his having a history of 
frostbite. 

The veteran has testified that in the 1980's and into the 
early 1990's he was also seen for similar problems, and 
diagnosed as having peripheral neuropathy, by another 
physician, Dr. Emery, in Ft. Lauderdale, Florida, and 
another, Dr. Bernstein at his Chiropractic Clinic, where he 
had told him he had had frostbite and was treated for 
peripheral neuropathy and/or circulatory problems.  Tr. at 
17-19. 

The veteran has testified that two named VA physicians, both 
neurologists, have indicated to him that his current 
peripheral problems are possibly due to his history of frost 
bite.  Tr. at 10-11.  These opinions are not in the file.  
And he testified that he was scheduled to have additional 
appointments with two other physicians soon after the 
hearing.  Tr. at 11.

He has also indicated that he was seen at the VA facility in 
Chicago for frostbite residuals within 5 months after 
service, records for which are not in the file (although he 
has submitted copies of VA outpatient treatment application 
and a card from 1946).  At the hearing, the veteran testified 
at length as to his ongoing exposure to severe cold in 
service and symptoms thereafter.  Tr. at 3-6.  He indicated 
that soon after separation he sought care at the VA facility 
in Chicago for his frostbite symptoms, Tr. at 8; and that he 
was also seen by chiropractors and neurologists in the 
Chicago area in the years before he moved to Florida.  Tr. at 
9.  He was not sure whether these physicians were still 
available to provide records.  Tr. at 9.

The veteran also testified that his wife had know him since 
they were 7 and 9 years old respectively, and since they had 
been together some 70 years, she could provide additional 
information.  His wife was at that time in the hospital but 
was willing to provide such a written statement.  Tr. at 12, 
22.  This was not thereafter submitted.

Under these circumstances, the Board finds that the case 
should be remanded for additional development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the veteran should be 
asked to submit additional detailed 
information (i.e., names, addresses if 
possible, copies of his old bills, etc.) 
to assist in locating the private 
physicians he named via his testimony as 
having seen him since 1945, and cited 
above, and after appropriate release, the 
RO should endeavor to obtain all such 
records, and these should be added to the 
claims folder.

The RO should also endeavor to obtain all 
VA clinical records since 1945, including 
from Chicago, IL (Hines), and VA 
facilities in Florida (to include but not 
limited to from Ft. Lauderdale, Oakland 
Park, Miami, etc.) and elsewhere as 
designated by the veteran.  

Records should also include recent care 
wherein he alleges he has been give 
opinions by VA physicians, Drs. Badia and 
McCarthy, as to an association between 
his current peripheral neuropathy 
problems and his inservice frostbite, and 
these should be added to the claims 
folder.  If these named physicians do not 
have recorded opinions in the file, they 
should be asked to provide same.

The RO should also contact the service 
department and endeavor to acquire all 
service medical and other pertinent 
records, including from primary, 
secondary and collateral sources, such as 
the Surgeon General's Office, if 
possible, and these should be added to 
the claims folder. 

2.  The veteran should submit any 
statement he wishes from his wife 
clarifying information she may have as to 
her recollections of his medical 
circumstances before, during and since 
service as related to frostbite, 
circulatory problems, etc.

3.  The veteran should then be scheduled 
for a special VA examination by a 
physician with expertise in peripheral 
neuropathy.  All necessary laboratory and 
other testing should be accomplished.  

The claims folder and all evidence should 
made available to the examiner, including 
a copy of this remand.  The examiner 
should address the issue of when the 
veteran first manifested peripheral 
neuropathy and what, if any, relationship 
this may have had to service or any 
experience therein, or any service-
connected disability.  Rationale for all 
opinions should be provided in detail.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested written assessment 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) encompassing adjudication 
of the issue on all possible bases.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 

Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


